DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “electronic board 31” (see Page 6, line 18).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is not a concise statement of the technical disclosure of the patent but rather a single sentence replication of Claim 1.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Page 2, line 7, recitation of “of its interest” would be clearer if rewritten as --of interest--.
The disclosure lacks section headings, such as on Page 3, line 25, where a section title of  --Brief Description Of The Drawings-- needs to be inserted.
Page 7, lines 24-26, the cross-reference to the priority document should be moved to after the title.
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Vertical Electric Pump Having Instruments For Control and Monitoring The Operation Of The Pump Accessible From A Single Side Of The Pump--.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

Such claim limitation(s) is/are: “a set of instruments for control and monitoring of operation” in Claim 1.  This limitation uses a generic placeholder, i.e. “a set of instruments” coupled to functional language i.e. “control and monitoring” without reciting sufficient structure to preformed the control and monitoring function.  It is noted that Claims 4-9 are not interpreted under 112(f) because these claim recite sufficient structure to perform the function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4, 6-9 and 12-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 2, line 2, recitation of “a same side” is not clear in context.  It is unclear if this is the same “a single side” in Claim 1, line15.  This limitation would be clearer if rewritten as --the side--.
Claim 3, line 2, recitation of “a single side” is not clear in context.  It is unclear if this is the same as “a single side” in Claim 1,line15.  This limitation would be clearer if rewritten as --the single side--.
Claim 6, line 4, recitation of “and said expansion tank” is not clear in context.  There is no control and monitoring of the expansion tank positively claimed.  This limitation would be clearer if rewritten as --and/or said expansion tank--.
Claim 6, line 7, recitation of “substantially at/proximate” is not clear in context.  This limitation would be clearer if rewritten as --proximate--.
Claim 12, line 3, recitation of “said surface of said shell” lacks antecedent basis.  There is no “surface” or “shell” recited in the base claims.  This limitation would be clearer if rewritten as --a surface of a shell--.  Or change the pendency of Claim 10 such that it depends from Claim 7.  For purposes of examination the previous will be assumed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tazioli et al. US Pub. 2014/0241921, embodiment of Figure 3 (hereafter Tazioli’921(Fig. 3)), in view of Tazioli et al. US Pub. 2014/0093409 (hereafter Tazioli’409).

With respect to Claim 1, Tazioli’921(Fig. 3) disclose a vertical (see Figure 3, Paragraph 0073, lines 4-5) electric pump 11 for moving a liquid (“liquid”, Claim 1, lines 11-12), comprising a containment jacket 20 which encloses inside it: a mechanical section 21a, which comprises an intake port (16a see Figure 8) and a delivery port (Paragraph 0062, lines 3-5, hereafter 66), said mechanical section 21a containing an assembly for movement of said liquid which comprises one or more impellers, interleaved by diffusers (Paragraph 0002, lines 3-5), an electromechanical section 21b, said electric pump 11 comprising a set of instruments 64/14 (interpreted under 112(f) as a pressure sensor, see instant Claim 4) for control and monitoring of operation (Paragraph 0066, lines 3-8) of said electric pump 11, wherein said set of instruments 64/14 for the control and monitoring of the operation of the electric pump 11 is accessible entirely from a single side (top of 11, see Figure 13) of said electric pump 11.  Although Tazioli’921(Fig. 3) discloses most of the limitations of the claim, Tazioli’921(Fig. 3) is silent on said mechanical section containing one or more impellers, interleaved by diffusers keyed on a driving shaft, the electromechanical section, comprising an electric motor, which in turn comprises a rotor and a stator that surrounds said rotor, said rotor being keyed on said driving shaft.  Tazioli’409 disclosing an electric pump 10, specifically teach a mechanical section 20a containing one or more impellers 12, interleaved by diffusers 13 keyed (Paragraph 0013, lines 4-8) on a driving shaft 15, an electromechanical section 20b, comprising an electric motor 14, which in turn comprises a rotor and a stator (both rotor and stator are clearly seen in Figure 2) that surrounds said rotor, said rotor being keyed (Paragraph 0013, lines 4-8) on said driving shaft 15.  Tazioli’409 teach the impellers, diffusers and rotor keyed to the shaft advantageously reduced manufacturing costs (Paragraph 0039, lines 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the mechanical and electromechanical sections having the impeller, diffusers and rotor keyed to the shaft as taught by Tazioli’409, in the pump disclosed by Tazioli’921(Fig. 3), to have advantageously reduced manufacturing costs.

With respect to Claim 2, as it depends from Claim 1, Tazioli’921(Fig. 3) disclose an expansion tank 12 accessible (“capable of being reached”, merriam-webster.com) from a same side (top of 11, see Figure 13) of said electric pump 11 from which said set of instruments 64/14 for the control and monitoring of said electric pump 11 is accessible (see Figure 13, 64 is adjacent 14).

With respect to Claim 3, as it depends from Claim 1, Tazioli’921(Fig. 3) disclose the set of instruments 64/14 for the control and monitoring of the operation of said electric pump 11 is entirely visible (see Figure 13) from a single side (top of 11) of said electric pump 11.

With respect to Claim 4, as it depends from Claim 2, Tazioli’921(Fig. 3) disclose the set of instruments 64/14 for the control and monitoring of the operation of said electric pump comprises one or more operating elements, including: a user interface, and/or one or more pressure sensors (pressure transducer 14), and/or a one-way valve which is fluidically interposed between said delivery port and said expansion tank.  (It is noted that this claim is written in the alternative and requires on one of the listed elements.)

With respect to Claim 5, as it depends from Claim 1, although Tazioli’921(Fig. 3) disclose most of the limitations of the claim including, a second pressure sensor 14, fluidically connected (Paragraph 0041, lines 1-3) to said delivery port 66.  Both Tazioli’921(Fig. 3) and Tazioli’409 are silent on a first pressure sensor, fluidically connected to said intake port, however, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used a second pressure sensor connected to the intake port because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

With respect to Claim 6, as it depends from Claim 4, Tazioli’921(Fig. 3) disclose the containment jacket 20 has a substantially cylindrical shape (see Figure 8) and said elements 14 of said set of instruments 64/14 for the control and monitoring of the operation (Paragraph 0066, lines 3-8) of said electric pump 11 and said expansion tank 12 are arranged substantially on the same side (top of 11, see Figure 13) of said electric pump 11, said elements 14 of said set of instruments 64/14 for the control and monitoring of the operation of said electric pump 11 and said expansion tank being substantially at/proximate to one side (top side) of a lateral (“of or relating to the side”, merriam-webster.com) surface (top surface of 11) of said containment jacket 20.

With respect to Claim 7, as it depends from Claim 6, Tazioli’921(Fig. 3) disclose a shell 37e/37a/37f/37b which contains at least partially an upper portion (top portion of 20, i.e. 21b) of said containment jacket 20 (see Figures 3 and 7-8, all of 20 is contained in 37e/37a/37f/37b), an enclosure 37d/37c which contains at least partially an upper portion (top portion of 12 adjacent 21b, see Figures 3 and 7-8) of said expansion tank 12 (see Figures 3 and 7-8, all of 12 is contain in 37d/37c.

With respect to Claim 8 as it depends from Claim 7, Tazioli’921(Fig. 3) disclose said shell 37e/37a/37f/37b is associated with the lateral surface (top surface of 11, see Figures 3 and 7, 37e covers the top of 11) of said containment jacket 20 and has a substantially flat surface (see top surface of 37e containing 67 in Figures 3 and 7) that is parallel (see Figure 7-8) to an axis of extension (see 19 in Figure 8) of said containment jacket 20, said surface (see top surface of 37e containing 67 in Figures 3 and 7) of said shell 37e/37a/37f/37b accommodating said user interface 67, said user interface 67 also being substantially flat and parallel (see Figure 3) to said axis of extension 19 of said jacket 20.

With respect to Claim 9, as it depends from Claim 4, Tazioli’921(Fig. 3) disclose an electronic board 64 to which said one or more pressure sensors 14 and said user interface 67 are connected electrically (Paragraph 0066, lines 3-4 and see wire from 14 to 64 in Figure 13), said electronic board 64 being contained (see Figure 7) in said shell 37e/37a/37f/37b and being substantially parallel (see 64 and 67 in Figure 7) to said user interface 67.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tazioli’921(Fig. 3), in view of Tazioli’409 (both mentioned previously), in further view of Tazioli et al. US Pub. 2014/0241921, embodiment of Figure 2 (hereafter Tazioli’921(Fig. 2)).

With respect to Claim 10, as it depends from Claim 1, although the combination of prior art teach most of the limitations of the claim, including Tazioli’921(Fig. 3) disclosure of a footing 35, below (see Figure 3) said containment jacket 20, which comprises two manifolds 36 (see Figure 3) adapted to be connected fluidically to a hydraulic system (“domestic water supply”, Clam 1, line 1) respectively; a first manifold (36 in 37a see Figure 3), and a second manifold (36 in 37e) and Tazioli’409 teachings of the impeller 12, diffusers 13 and rotor keyed (Paragraph 0013, lines 4-8) to the shaft 15; both Tazioli’921(Fig. 3) and Tazioli’409 are silent on parallel manifolds.  Tazioli’921(Fig. 2) specifically teach parallel manifolds 36 (see Figure 2) comprising a first manifold (Paragraph 0046, lines 1-5, hereafter 36/66), and a second manifold (Paragraph 0046, lines 1-5, hereafter 36/16a).  Tazioli’921(Fig. 2) teach the parallel first and second manifold advantageously reduced installation time (Paragraph 0010, lines 1-9).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the parallel first and second manifold as taught by Tazioli’921(Fig. 2), in the pump disclosed by Tazioli’921(Fig. 3), to have advantageously reduced installation time.
This simple combination is only rearranging the location of the manifolds disclosed by Tazioli’921(Fig. 3) and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

With respect to Claim 11, as it depends from Claim 10, Tazioli’921(Fig. 2) further teach the first manifold 36/66 is connected fluidically (Paragraph 0062, lines 3-5) to said delivery port 66 and said second manifold 36/16a is connected fluidically (Paragraph 0046, lines 1-5) to said intake port 16a.

With respect to Claim 12, as it depends from Claim 10, Tazioli’921(Fig. 3) disclose an axis of extension (centerline of 36 in Figure 3) of each one of said first (36 in 37a see Figure 3) and second (36 in 37e see Figure 3) manifolds is substantially parallel to said surface (surface of 37d, see Figure 3 and 112(b) rejections above) of said shell (37e/37a/37f/37b).

With respect to Claim 13, as it depends from Claim 12, Tazioli’921(Fig. 3) disclose the axis of extension (centerline of 36 in Figure 3) of said second manifold (36 in 37e) is perpendicular to an axis of extension (19, see Figure 8, both axis of 36 are perpendicular to the jacket, see Figure 7) of said containment jacket 20.


Claims 1 and 3 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Tazioli et al., embodiment of Figure 3 (hereafter Tazioli’921(Fig. 3)), in view of Tazioli et al. (hereafter Tazioli’409), both mentioned previously).
(This rejection alternative reads the pump and set of instruments.)

With respect to Claim 1, Tazioli’921(Fig. 3) disclose a vertical electric pump 10 (see Figure 3, Paragraph 0073, lines 4-5) for moving a liquid (“liquid”, Claim 1, lines 11-12), comprising a containment jacket 20 which encloses inside it: a mechanical section 21a, which comprises an intake port (16a see Figure 8) and a delivery port (66, Paragraph 0062, lines 3-5), said mechanical section 21a containing an assembly for movement of said liquid which comprises one or more impellers, interleaved by diffusers (Paragraph 0002, lines 3-5), an electromechanical section 21b, said electric pump 10 comprising a set of instruments 67 (interpreted under 112(f) as a user interface, see instant Claim 4) for control and monitoring of operation (Paragraph 0066, lines 3-8) of said electric pump 10, wherein said set of instruments 67 for the control and monitoring of the operation of the electric pump 10 is accessible entirely from a single side (front side of 10, see Figure 3) of said electric pump 10.  Although Tazioli’921(Fig. 3) discloses most of the limitations of the claim, Tazioli’921(Fig. 3) is silent on said mechanical section containing one or more impellers, interleaved by diffusers keyed on a driving shaft, the electromechanical section, comprising an electric motor, which in turn comprises a rotor and a stator that surrounds said rotor, said rotor being keyed on said driving shaft.  Tazioli’409 disclosing an electric pump 10, specifically teach a mechanical section 20a containing one or more impellers 12, interleaved by diffusers keyed (Paragraph 0013, lines 4-8) on a driving shaft 15, an electromechanical section 20b, comprising an electric motor 14, which in turn comprises a rotor and a stator (both rotor and stator are clearly seen in Figure 2) that surrounds said rotor, said rotor being keyed (Paragraph 0013, lines 4-8) on said driving shaft 15.  Tazioli’409 teach the impellers, diffusers and rotor keyed to the shaft advantageously reduced manufacturing costs (Paragraph 0039, lines 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the mechanical and electromechanical sections having the impeller, diffusers and rotor keyed to the shaft as taught by Tazioli’409, in the pump disclosed by Tazioli’921(Fig. 3), to have advantageously reduced manufacturing costs.

With respect to Claim 3, as it depends from Claim 1, Tazioli’921(Fig. 3) disclose the set of instruments 67 for the control and monitoring of the operation of said electric pump 10 is entirely visible (see Figure 3) from a single side (front side of 37e, see Figure 3) of said electric pump 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mikkelsen US Pub. 2018/0258938 teaches a vertical pump with a monitoring system on one side.
Pohler US Pub. 2017/0114790 teaches a vertical pump with a monitoring system on one side and two parallel manifolds on a foot (see Figure 2).
Robol et al. US 9,568,005 teach a pump with a controller on one side.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Timothy P. Solak
/tps/
Art Unit 3746
11/30/2022

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746